Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US6276146) in view of Goushaw (US4274263).
Regarding claim 1, Kim teaches a refrigerator, comprising
a freezer compartment (Figure 1, 20);
a machine compartment positioned proximate the freezer compartment (Figure 1, 30);
an icemaker assembly positioned within the freezer compartment (Figure 1, 24);
a fill tube extending from the machine compartment into the icemaker assembly (Figure 1, D1-D2);
a first solenoid valve operably coupled between an end of the fill tube and an inlet tube (Figure 1, 32, col. 1, lines 27-37, 32 is between D1 and an inlet tube);
a second solenoid valve operably coupled between the end of the fill tube and a discharge tube (Figure 1, 34, which is between the end of D1 attached 32 and D3/D4), wherein the first and second solenoid valves are positioned within the machine compartment (Figure 1, 34); and
a controller configured to independently open and close the first and second solenoid valves (Figure 3).
Kim does not teach wherein a direction of water flow in the fill tube is adjusted in response to opening and closing of each of the first and second solenoid valves.
However, Goushaw teaches where the ice mold supply valve (Figure 7, 433, Figure 8) allows water to flow to the ice mold for filling and when filling is ceased, i.e. water is no longer being pumped to the mold, the valve allows water within the fill 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the second solenoid valve of Kim such that during a fill sequence, a drain portion of the valve is closed and after the fill sequence is finished, the drain portion of the valve is opened for a predetermined amount of time necessary to ensure that the fill tube leading into the freezer and ice maker is emptied in order to prevent water therein from freezing. Furthermore, Kim already opens the first solenoid valve during filling and closes the first solenoid valve when filling is stopped (Figure 3, 111).
Such a modification would result in the claimed invention because water flow would be reversed within the fill tube when the first valve closes and the second valve opens the drain portion.
Regarding claim 3, Kim teaches all of the limitations of claim 1, wherein
a substantially vertical portion of the fill tube is positioned within the freezer compartment (Figure 1, D4).
Regarding claims 5-7, Kim teaches all of the limitations of claim 1,
wherein the first solenoid valve is in an opened position during a fill sequence and the second solenoid 
the water flow is directed through the first solenoid valve and into the fill tube during the fill sequence (see Figure 1, water must pass through 32 and into the fill tube in order to reach the ice maker), and wherein
the second solenoid valve is in an opened position during a drain sequence and the first solenoid valve is in a closed position during the drain sequence (see rejection of claim 1), and wherein
the water flow is directed from the fill tube and through the second solenoid valve during the drain sequence (see rejection of claim 1), and wherein
the controller opens the second solenoid valve a predetermined amount of time after a fill sequence (see rejection of claim 1, wherein the portion of the second solenoid for draining opens after a fill sequence).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US6276146) in view of Goushaw (US4274263), further in view of Loewenthal (US2963885).
Regarding claim 2, Kim teaches all of the limitations of claim 1, but does not teach the claimed drain receptacle.
However, Loewenthal discloses a drain receptacle within the machine compartment configured to receive wastewater from an ice 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a drain pan in the machine compartment of Kim in order to capture any wastewater from the ice maker, and thereby “from the second solenoid valve” and to aid in compressor oil cooling.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US6276146) in view of Goushaw (US4274263), further in view of Leal (WO2010037193A2).
Regarding claim 4, Kim teaches all of the limitations of claim 1, but does not teach the T-joint of claim 4.
However, Leal teaches an outlet tube coupled to the fill tube via a T-joint coupling (Figure 2, 9, outlet tube 11) which allows for the passive draining of water from the fill tube to prevent freezing therein (Page 3, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to couple an outlet tube via a T-joint to the fill tube of Kim in order to allow for passive draining of the fill tube after filling the ice mold thereby preventing water within the fill tube from freezing.
Such a modification would couple the second solenoid to the outlet tube because the second solenoid opens to allow for the draining of the fill tube, which after such a modification would .
Response to Arguments
Applicant’s remarks, filed 12/30/2020, have been fully considered.
Applicant has argued that the restriction requirement is not proper because the requirements for a combination/subcombination distinction are not met. However, Invention I (claims 1-7) does not require the first portion, second portion, or outlet tube as required by claims 8 and 16. Claims 8 and 16 have separate utility, such as being utilized in a standalone ice maker rather than a traditional refrigerator/freezer combination as presented in claim 1. Therefore, the combination does not require the particulars of the subcombination(s) as claimed and the subcombination(s) have utility separate from the combination.
Applicant has stated that claims 8 and 16 “generally include” a fill tube with two distinctly claimed portions, whereas claim 1 includes a fill tube extending from a machine compartment to the icemaker assembly, thereby implicitly claiming that the fill tube has a part that extends into the icemaker assembly and a part that does not. However, there is no explicit correlation between Invention I and Inventions II/III or any indication that all of the same structures are present, per se and it is improper to assume that the structures recited in one claim assume the characterizations or functions of those in another independent claim if they do not coincide as claimed.
Claim 4 may require an outlet tube, however, claim 1 does not require an outlet tube. Therefore, Invention I, characterized by claim 1, does not require an outlet tube for the purposes of restriction.
The search burden characterization of the restriction is proper. The Inventions are divergent in their subject matter. Therefore, separate searches are required to address the divergent subject matter of each invention. The inventions differ in specific structural characteristics, not merely general characteristics, which require precise searching techniques. Therefore, a burden is established.
Claims 8 and 16 claim mutually exclusive characteristics. Therefore, they have materially different design.
Applicant has argued that Kim does not disclose wherein the direction of water flow in the fill tube is adjusted in response to opening and closing each of the first and second solenoid 
Applicant has argued that Kim does not disclose a first solenoid valve coupled between an end of the fill tube and inlet tube. However, Figure 1 of Kim clearly shows an inlet tube coming into the refrigerator and the first solenoid valve, with one end of the fill tube attached to the other end of the first solenoid valve.
Applicant has argued that Kim does not teach the second solenoid valve operable coupled between the end of the fill tube and a discharge tube. However, between the end of the fill tube attached to the first solenoid, with respect to water flow direction, and the indicated discharge tube, the second solenoid valve is found.
Applicant has argued that Kim does not disclose a controller configured to independently open and close the first and second solenoid valves. However, Figure 3, 111, 113, and 115 of Kim shows the controller is configured to operate the valves independently, where each valve is operated with a separate signal (Figure 2).
Applicant has argued that Loewenthal and Leal do not remedy the alleged shortcomings of Kim with reference to the newly claimed limitations in claim 1. Loewenthal and Leal are not 
Applicant has argued that Goushaw and Kim together fail to address the new limitations of claim 1 on the basis that Goushaw does not teach two valves and does not teach independently operating the two valves between open and closed positions. Goushaw is not relied upon to teach two valves or the independent operation of two valves and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/SCHYLER S. SANKS/
Examiner
Art Unit 3763



/MARC E NORMAN/Primary Examiner, Art Unit 3763